MEMORANDUM ***
Bliss H. Green appeals pro se the district court’s judgment dismissing his action alleging violations of the Racketeer Influ*364enced and Corrupt Organizations Act, 18 U.S.C. § 1962 and violations of his civil rights under 42 U.S.C. § 1983. We review de novo a dismissal under Fed.R.Civ.P. 12(b)(6) for failure to state a claim, Fireman’s Fund Ins. Co. v. City of Lodi, 302 F.3d 928, 939 (9th Cir.2002), cert denied, — U.S. -, 123 S.Ct. 1754, 155 L.Ed.2d 512 (2003), and we affirm for the reasons stated in the magistrate judge’s February 25, 2002, order.
Because Green failed to demonstrate any basis for relief from judgment, the district court did not abuse its discretion by denying his motions for reconsideration. See School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993).
We reject Green’s remaining contentions.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.